Title: To George Washington from John Tayloe, 6 February 1776
From: Tayloe, John
To: Washington, George



My dear Sir
Mount Airy Feby 6th 1776

Yesterday I was favored by yours, under cover from Mr Lund Washington, & accept your very friendly advice, with the utmost gratitude, & shall, agreeable to your desire, recommend to him, to deliver to Mr Francis Peyton, all the bonds, due to the Sale of Col. Mercer’s Estate, to collect. but when that is done, how is the money to be remitted, as We have no intercourse with G. B—n Exche high, & rising, besides the hazard of indorsement, I think now very great, & do not care to run that hazard alone, your advise, will be thankfully received.
I did propose to honor my self by addressing you by Mr Griffin, but he did not call as had reason to expect, I often think of you with the warmest friendship & esteem—my opinion is that you have done more than could be Rationally expected, but the hand of Providence presides over Us, for I trust you are defending a Righteous cause.
I shall be glad to be advised what Lawyer to employ in Col. Mercer’s business, Mr Wythe is away. you object to J. Mercer.
Mrs Tayloe accepts with thanks, your kind Remembrance of her, & hers, & begs leave to present her Respects to your Lady, & self, as allso to Genl Lee, & I assure you I am, Dr Sr, Your obliged & Obedt hble Servt

John Tayloe


I am so impaired in my Sight that you will scarcely believe I wrote this & my hand Shakes tho’ otherwise blessed with perfect health, as is my old good neighbor.

